DETAILED ACTION
	Claims 1-3, 5-6, 8, and 15-19 remain pending. Examiner acknowledges applicant’s arguments as persuasive. Examiner has found and applied new art and thus, this present office action will revert back to being non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Litvack (U.S. Patent Application Publication No. 20050234538) in view of Sugimoto (U.S. Patent Application Publication No. 20130296853).
Regarding claim 1, Litvack teaches a medical device with a balloon-stent assembly ([0019-0020]; Fig. 7) comprising a stent (Fig. 7, element 300), a balloon within the stent ([0019-0020]; Fig. 7, elements 220, 300), wherein the stent includes a radial opening (Fig. 3, 4), and wherein the radial opening is defined by a net wire (Fig. 3, 4).
Litvack does not teach an ablation member, wherein the ablation member is an electrode on an external surface of the balloon; wherein the electrode is a blade for cutting into, and anchoring to, a tissue; and the electrode extends beyond the stent, or protrudes out from the stent, through the radial opening to contact a tissue outside the stent.
Sugimoto, in a similar field of endeavor, teaches an ablation member ([0040-0041], [0076-0077]; Fig. 8, elements 22, 24, 46, 48), wherein the ablation member is an electrode on an external surface of the balloon ([0040-0041], [0076-0077]; Fig. 8, elements 22, 24, 46, 48); wherein the electrode is a blade for cutting into, and anchoring to, a tissue ([0040-0041], [0076-0077]; Fig. 5B, 8, elements 22, 24, 46, 48); and the electrode extends beyond the stent, or protrudes out from the stent, through the radial opening to contact a tissue outside the stent ([0040-0041], [0076-0077]; Fig. 5B, 8, elements 22, 24, 46, 48; since the electrode assembly is meant for protruding into tissue after expanding outward via inflation of the balloon as shown in Fig. 5B, the protrusive members 46 and 48 shaped as they are would easily be able to go through a radial opening of the stent of Litvack if combined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Litvack with an ablation member, wherein the ablation member is an electrode on an external surface of the balloon; wherein the electrode is a blade for cutting into, and anchoring to, a tissue; and the electrode extends beyond the stent, or protrudes out from the stent, 
Regarding claim 2, the combination of Litvack and Sugimoto teaches all the elements of the claimed invention as stated above.
Litvack further teaches a breakable tether that links the stent and the balloon ([0049]).
Regarding claim 3, the combination of Litvack and Sugimoto teaches all the elements of the claimed invention as stated above.
Litvack further teaches wherein the breakable tether includes a breakable point such as a weakened point or a snap fastener ([0049]; since the tether is breakable, there must exist some sort of breakable point such that the balloon and the stent are no longer bound together).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Litvack in view of Sugimoto and in further view of Nagale (U.S. Patent Application Publication No. 20170035496).
Regarding claims 5 and 6, the combination of Litvack and Sugimoto teaches all the elements of the claimed invention as stated above.
Litvack and Sugimoto do not teach a pedestal located between the electrode and the external surface of the balloon to increase a height of the electrode above said external surface, wherein the pedestal is a pressure sensor.
Nagale, in a similar field of endeavor, teaches a pedestal located between the electrode and the external surface of the balloon to increase a height of the electrode above said external surface, wherein the pedestal is a pressure sensor ([0025]; Fig 2, elements 20, 30, 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Litvack and Sugimoto with a pedestal located between the electrode and the external surface of the balloon to increase a height of the electrode above said external surface, .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Litvack in view of Sugimoto and in further view of Toth (U.S. Patent Application Publication No. 20150164401).
Regarding claim 8, the combination of Litvack and Sugimoto teaches all the elements of the claimed invention as stated above.
Litvack and Sugimoto do not teach wherein the blade comprises a hook to reinforce said anchoring to the tissue.
Toth, in a similar field of endeavor, teaches wherein the blade comprises a hook to reinforce said anchoring to the tissue ([0359-0360]; Fig. 25b, 25c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Litvack and Sugimoto to where the blade comprises a hook to reinforce said anchoring to the tissue as taught by Toth in order to fully secure the electrode to the tissue during treatment such that it would not fall out.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagale (U.S. Patent Application Publication No. 20170035496) in view of Subramaniam (U.S. Patent Application Publication No. 20130172877) and in further view of Puskas (U.S. Patent Application Publication No. 20030074039).
Regarding claim 15, Nagale teaches a medical device comprising a balloon (Fig. 2, element 20), an electrode (Fig. 2, element 30), and a pedestal ([0025]; Fig 2, elements 20, 30, 40), wherein the pedestal is located between the electrode and an external surface of the balloon to increase a height of the electrode above said external surface ([0025]; Fig 2, elements 20, 30, 40).

Subramaniam, in an analogous device, teaches wherein the balloon in an expanded state has ridges and valleys (Fig. 4B).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the balloon of Subramaniam for the balloon of Nagale. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Nagale and Subramaniam do not teach that the electrode is placed on the tip of one of the ridges.
Puskas, in an analogous device, teaches that the electrode is placed on the tip of one of the ridges ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagale and Subramaniam to where the electrode is placed on the tip of one of the ridges as taught by Puskas in order to allow for optimal contact between the electrode disposed on the balloon and the surrounding tissue.
Regarding claim 16, the combination of Nagale, Subramaniam, and Puskas teaches all the elements of the claimed invention as stated above.
Nagale further teaches wherein the pedestal is a pressure sensor ([0025]; Fig 2, elements 20, 30, 40).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagale in view of Subramaniam, in view of Puskas, and in further view of Sugimoto (U.S. Patent Application Publication No. 20130296853).
Regarding claim 17, the combination of Nagale, Subramaniam, and Puskas teaches all the elements of the claimed invention as stated above.
Nagale, Subramaniam, and Puskas do not teach wherein the electrode is a blade for cutting into and anchoring to a tissue.
Sugimoto, in an analogous device, teaches wherein the electrode is a blade for cutting into and anchoring to a tissue ([0040-0041], [0076-0077]; Fig. 5B, 8, elements 22, 24, 46, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagale, Subramaniam, and Puskas to where the electrode is a blade for cutting into and anchoring to a tissue as taught by Sugimoto in order to allow the user to remove unwanted tissue and allow the device to remain secure in place during treatment.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagale in view of Subramaniam, in view of Puskas, in view of Sugimoto, and in further view of Toth (U.S. Patent Application Publication No. 20150164401).
Regarding claim 18, the combination of Nagale, Subramaniam, Puskas, and Sugimoto teaches all the elements of the claimed invention as stated above.
Nagale, Subramaniam, Puskas, and Sugimoto do not teach wherein the blade comprises a hook to reinforce said anchoring to the tissue.
Toth, in a similar field of endeavor, teaches wherein the blade comprises a hook to reinforce said anchoring to the tissue ([0359-0360]; Fig. 25b, 25c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagale, Subramaniam, Puskas, and Sugimoto to where the blade comprises a hook to reinforce said anchoring to the tissue as taught by Toth in order to fully secure the electrode to the tissue during treatment such that it would not fall out.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagale in view of Subramaniam, in view of Puskas, and in further view of Weber (U.S. Patent Application Publication No. 20150164401).
Regarding claim 19, Nagale teaches a medical process comprising maneuvering the balloon and the electrode near a tissue ([0025; Fig. 2); inflating or deflating the balloon so that the electrode contacts or presses the tissue with a controllable contacting pressure ([0025; Fig. 2).
Nagale does not teach providing a medical device of claim 15.
The combination of Nagale, Subramaniam, and Puskas teaches providing a medical device of claim 15 (see rejection of claim 15).
Nagale, Subramaniam, and Puskas do not teach ablating the tissue only when the contacting pressure falls within a predetermined range.
Weber, in a similar field of endeavor, teaches ablating the tissue only when the contacting pressure falls within a predetermined range ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagale, Subramaniam, and Puskas to ablate the tissue only when the contacting pressure falls within a predetermined range as taught by Weber in order to efficiently ablate the tissue during treatment.
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1-3, 5-6, 8, and 15-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Litvack 20050234538, Sugimoto 20130296853, Nagale 20170035496, Toth 20150164401, Subramaniam 20130172877, Puskas 20030074039, and Weber 20150105773.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/               Examiner, Art Unit 3794